[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                     MAY 4, 2012
                                            No. 11-15422
                                        Non-Argument Calendar         JOHN LEY
                                                                       CLERK
                                      ________________________

                          D.C. Docket No. 5:11-cr-00024-MTT-CHW-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

CHARLES POOLE,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                            (May 4, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:
      John Philip Fox, appointed counsel for Charles Poole in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Poole’s conviction and sentence are

AFFIRMED.




                                         2